Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 objected to   dependency is incorrect
Claims 1, 3, 5-23 are rejected under 35 U.S.C. 102(a,1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2524779  (Wong)  alone or as  alternative  GB taken in view of Reevell   2017/0135406.
 For  claims  1  22   23 GB see figure 1 applied with detail as discussed in first office action.  With regard to claim 1, lines 13-19, and corresponding passages in claims  22  23  see GB page 13, line 32 to page 14, line 4.  This indicates that power (current) will be decreased to the atomize or reservoir that has low quantity parameter  or depletion  hence the power to that atomizer  and rate of atomization  would be caused by the controller to be less than that to the higher quantity atomizer.
Above adequate, but should the figure 1, pages 13-14 tie-in be at issue also stated as;  also  obvious to use page 13, line 32, page 14, line 4, paragraph teaching for figure 1 device on each reservoir 4, 6 so that when one reservoir  is found to have  low quantity parameter, the controller would cause the heat rate and atomization rate to decrease while remaining higher for the other one.    This is disclosed as used to prevent  burning of the wick at the low quantity reservoir   Dependent claims are not at issue  and decision as to patentability with regard to claim 1 should apply to dependent claims as well     AS further alternative for claims 1  22  23    Reveel  see abstract and claims   15  16  and  paragraph  0045   discloses  use of  a sensor to deactivate  an atomization device  or heater in response to reservoir depletion  That  is  just what is stated in paragraph  0045  note reference  to   “amount   of …..substrate “   Obvious  to apply this teaching to GB  figure 1  sensors  9a  10a so that they   would deactivate in response to depletion  or low quantity parameter at    one  reservoir  while  the other one continues to function 
Applicant's arguments filed with the last response have been fully considered but they are not persuasive. 
  It is argued that GB(Wong) main concern may be dosage, however his pages 13, 14, teaching regarding damage prevention upon reservoir depletion  are fully applicable as prior art and are  concerned with quantity  of precursor .  Note page 14, line 2 reference to “insufficient composition” detected by sensor to prevent damage. It is clear that  the  sensor would then reduce current rate to coil of that low quantity reservoir since that is basic tool used by sensors of this type and rate pf atomization for the low  quantity reservoir  would be less  that of the higher quantity reservoir .  Arguments as to Reevell patent do not overcome its use herein   The Reevell teachings  are    it is agreed,  for a device with a single  reservoir and atomizer  The Examiners position is that it would have been obvious to apply these teachings to each of the GB   reservoir -sensor- atomization  sets   too avoid damage upon depletion  or low quantity  parameter  of  one of the reservoirs  paragraph   0045     and this would occur while the other less depleted    set continues operation Such use  would meet the language  of claim 1 lines 15-19  and such language of claims 22   23  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832